Citation Nr: 1542898	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-15 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011, December 2011, and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In June 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A hearing transcript of the proceeding has been associated with the claims file.  During the June 2015 Board hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence  
 
The Board notes that this appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that service connection for diabetes mellitus, type II is warranted on a presumptive basis due to his actual exposure to herbicides.  Specifically, he has alleged that he served aboard the U.S.S. America ((CVA/CV-66) a Kitty Hawk -class supercarrier) during the Vietnam War and that his duty entailed occasionally going off from the aircraft carrier in a smaller craft, referred to as a "mike boat," (presumably a LCM-8 (mechanized landing craft) to deliver supplies ashore.  See  Hearing Transcript at 5.  The Veteran has also asserted that he was exposed to herbicides from handling contaminated planes onboard and drinking filtered water from the ocean in the Gulf of Tonkin.  See Hearing Transcript at 13, 19.  He has also claimed exposure to herbicides from being near a group of Vietnamese refugees when the aircraft carrier transported them to the Philippines.  See Hearing Transcript at 5.  Service personnel records indicate that the Veteran served aboard the U.S.S. America from September 1971 to March 1975 as a boiler technician.  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  Diabetes mellitus, type II is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015); but see also 38 C.F.R. § 3.309(e), Note 2 (2015).

"Service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to the country of Vietnam itself.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313 (2015).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served there, requires that an individual actually have been present within the land boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed 2d 315 (2009). 

Accordingly, as the law now stands, service in waters off the coast of Vietnam does not qualify as service "in Vietnam" for purposes of presumptive service connection on the basis of exposure to herbicides under 38 U.S.C.A. § 1116  and 38 C.F.R. §§ 3.307, 3.309.

VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records which is found on VA's website.  The vessels are placed in five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include: (1) ships operating primarily or exclusively on Vietnam's inland waterways, (2) ships operating temporarily on Vietnam's inland waterways, (3) ships that docked to shore or pier in Vietnam, (4) ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, and (5) ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.   See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.

In viewing all of these categories, the U.S.S. America is not among any of the vessels identified.  However, such document cautions that the list is evolving and is not complete.  Therefore, the presumption of herbicides exposure should not be denied solely because the Veteran's ship is not on this list.  Furthermore, while there is no evidence that the U.S.S. America ever docked in Vietnam, as above, the Veteran contends that his duty entailed occasionally going off from the aircraft carrier in a smaller craft, referred to as a "mike boat," to deliver supplies ashore.  Board Hearing Transcript at 5.  

In an August 2011 memorandum, the RO found that by the information available from the United States Navy, in-country Vietnam service described by the Veteran had not been established.  Specifically, the RO reviewed the U.S.S. America's ship history and found that there was no evidence that the ship docked in Vietnam during the Veteran's tour of duty.  However, it appears that the RO only searched the history of the U.S.S. America and did not search the record deck logs of the vessel.  
VA Training Letter 10-06 (September 9, 2010) provides specific guidance for VA's development and processing of disability claims based on herbicide exposure from Veterans with service in the Navy during the Vietnam era.  Such development was not completed in this case.  Therefore, the Board finds that a remand is necessary for development consistent with VA Training Letter 10-06 including sending a request to the United States Army and Joint Services Records Research Center (JSRRC) for review of the deck logs of the U.S.S. America from September 1971 to March 1975.  

Furthermore, a review of the claims file shows that the Veteran received treatment through VA from May 2010 to August 2011.  It is not clear from the current record whether the Veteran has received more recent treatment for his disorder.  Also, during his June 2015 hearing, the Veteran testified that he received treatment from a private physician in 1999 for his diabetes mellitus, type II.  Such record is not associated with the claims file.  On remand, the Veteran should be asked to furnish, or to furnish with an authorization to enable VA to obtain, any additional VA or private treatment records from providers who treated him for his diabetes mellitus, type II.  

Accordingly, the case is REMANDED for the following action:
	
1. Associate with the claims file all outstanding records of the Veteran's treatment within the appropriate VA health care system dated since August 2011.  

2. Furnish to the Veteran a letter asking that he provide information and if necessary, authorization, to enable VA to obtain any additional non-VA treatment records pertinent to the claim on appeal.  Specifically ask that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain any outstanding private records, to include any records from the private physician who treated him for his diabetes mellitus, type II in 1999.  Make at least two (2) attempts to obtain records from any identified sources.  If such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

3. Contact the JSRRC and request that such facility provide information regarding the locations of the U.S.S. America from September 1971 to March 1975.  Moreover, the JSRRC should be asked to indicate whether the U.S.S. America from September 1971 to March 1975 operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller craft from the ships regularly delivered supplies or troops ashore.  All efforts to obtain such records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




